ASSET AND SHARE PURCHASE AGREEMENT THIS AGREEMENT (this "Agreement") is made as of the July 14th, 2008 (the "Effective Date") by and among Dr. Lev Paukman residing at (the "Buyer"), having an address at, 1965 Broadway, Apt. 14k, New York, NY 10023 on the one hand, and Mega Media Group, Inc. (individually and collectively, the "Seller"), having an address at 1122 Coney Island Ave., Suite 210, Brooklyn, NY 11230. Background The Seller owns all right, title and interest in and to all assets relating to the operation of VSE Magazine, Inc., a Russian language publication currently operating under the trade name "Metpo" that is distributed in the greater New York metro area, including all intellectual properties, brands, trade names, trade marks, sales contracts, advertising agreements, distribution contracts, issues of the publication past, present and future, web sites, domain names (including, without limitation, www.russianmetpo.com), causes of action against others, and any other contracts relating to the publication, but specifically excluding any physical assets such as furniture, computers, phones and the like, and also specifically excluding liabilities, losses, debts, actions against the publication or the Seller, relating to the publication or the Seller, or relating to the Seller's operation and exploitation of the publication and related properties (individually and collectively, the "Properties"). The Seller desires to sell to the Buyer, and the Buyer desires to acquire, the Properties in accordance with and pursuant to the terms of this Agreement. This agreement also nullifies the agreement date November 15th, 2007. NOW, THEREFORE, in consideration of the promises and the mutual covenants contained herein, the parties covenant and agree as follows: 1.Purchase and Sale of the Properties.
